 



Exhibit 10.2
LEASE AGREEMENT
     THIS LEASE AGREEMENT (this “Lease”) is made this 8th day of February, 2006,
between ARE-SAN FRANCISCO NO. 26, LLC, a Delaware limited liability company
(“Landlord”), and SIRNA THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

     
Building:
  The to be constructed building to be known as1700 Owens Street, San Francisco,
California
 
   
Premises:
  The entire fourth floor of the Building, containing approximately 33,042
rentable square feet, as determined by Landlord, as shown on Exhibit A-1 (the
“Fourth Floor Premises”), and that certain portion of the fifth floor of the
Building, containing approximately 3,714 rentable square feet, as determined by
Landlord, as shown on Exhibit A-2 (the “Fifth Floor Premises”).
 
   
Project:
  The real property on which the Building in which the Premises will be located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.
 
   
Base Rent:
  $3.00 per rentable square foot per month for the Fourth Floor Premises and
$2.50 per rentable square foot per month for the Fifth Floor Premises, all
subject to adjustment as provided for in Section 4 hereof.
 
    Rentable Area of Premises: 36,756 sq. ft., subject to adjustment as provided
for in the last paragraph of Section 5 hereof.
 
    Rentable Area of Project: 157,340 sq. ft., subject to adjustment as provided
for in the last paragraph of Section 5 hereof.
 
    Tenant’s Share of Operating Expenses: 23.36%, subject to adjustment as
provided for in the last paragraph of Section 5 hereof.
 
    Security Deposit: $889,029.00
 
    Rent Adjustment Percentage: Greater of 3% or the CPI Adjustment Percentage
(as hereinafter defined) not to exceed 6%
 
    Target Commencement Date: November 15, 2006
 
   
Base Term:
  Beginning on the Commencement Date and ending 84 months from the first day of
the first full month following the Commencement Date (as defined in Section 2
hereof).

     
Permitted Use:
  Research and development laboratory (including, without limitation, laboratory
uses for chemistry and biology), related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

     
Address for Rent Payment:
  Landlord’s Notice Address:
385 E. Colorado Boulevard, Suite 299
  385 E. Colorado Boulevard, Suite 299
Pasadena, CA 91101
  Pasadena, CA 91101
Attention: Accounts Receivable
  Attention: Corporate Secretary
 
   
Tenant’s Notice Address:
   

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 2

2950 Wilderness Place
Boulder, Colorado 80301
Attention: Bharat Chowrira
The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

     
[X] EXHIBIT A — PREMISES DESCRIPTION
  [X] EXHIBIT B — DESCRIPTION OF PROJECT
[X] EXHIBIT C — WORK LETTER
  [X] EXHIBIT D — COMMENCEMENT DATE
[X] EXHIBIT E — RULES AND REGULATIONS
  [X] EXHIBIT F — TENANT’S PERSONAL PROPERTY
[X] EXHIBIT G — TENANT’S SCOPE OF WORK
  [X] EXHIBIT H — BASE BUILDING
[X] EXHIBIT I — PARKING
  [X] EXHIBIT J — MISSION BAY REQUIREMENTS
[X] EXHIBIT K — SUCCESSOR PROJECT LABOR AGREEMENT
   

     1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant’s use
of the Premises for the Permitted Use.
     2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall
construct the Building in general conformance with the Construction Drawings
dated August 5, 2005, prepared by Dowler Gruman Associates. Landlord shall have
the right to modify such Construction Drawings in Landlord’s sole discretion;
provided, however, that such modifications do not preclude or significantly
restrict Tenant’s use of the Premises for the Permitted Use and further provided
that Landlord shall notify Tenant of any material modifications to the
Construction Drawings materially impacting Tenant’s use of the Premises for the
Permitted Use. The Building shell shall include the items described on Exhibit H
attached hereto. Landlord shall use reasonable efforts to deliver the Premises
to Tenant on or before the Target Commencement Date, with Landlord’s Work
Substantially Completed (“Delivery” or “Deliver”). If Landlord fails to timely
Deliver the Premises, Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom, and this Lease shall not be void or voidable except
as provided herein. If Landlord does not Deliver the Premises within 6 months of
the Target Commencement Date for any reason other than Force Majeure Delays and
Tenant Delays, this Lease may be terminated by Landlord or Tenant by written
notice to the other, and, if so terminated by either: (a) the Security Deposit,
or any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant, and (b) neither Landlord nor Tenant shall have any further rights,
duties or obligations under this Lease, except with respect to provisions which
expressly survive termination of this Lease. As used herein, the terms
“Landlord’s Work,” “Tenants’ Work,” "Force Majeure Delays,” "Tenant Delays” and
“Substantially Completed” shall have the meanings set forth for such terms in
the Work Letter. If neither Landlord nor Tenant elects to void this Lease within
10 business days of the lapse of such 9 month period, such right to void this
Lease shall be waived and this Lease shall remain in full force and effect.
     The “Commencement Date” shall be the earlier of: (i) the date Landlord
Delivers the Premises to Tenant; and (ii) the date Landlord could have Delivered
the Premises but for Tenant Delays. Upon request of Landlord, Tenant shall
execute and deliver a written acknowledgment of the Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder. The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease.
     Except as expressly set forth in this Lease and as set forth in the Work
Letter, if applicable: (i) Tenant shall accept the Premises in their condition
as of the Commencement Date, subject to all applicable Legal Requirements (as
defined in Section 7 hereof); (ii) Landlord shall have no obligation for

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 3

any defects in the Premises; and (iii) Tenant’s taking possession of the
Premises shall be conclusive evidence that Tenant accepts the Premises and that
the Premises were in good condition at the time possession was taken. Any
occupancy of the Premises by Tenant before the Commencement Date shall be
subject to all of the terms and conditions of this Lease.
     Tenant agrees and acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of all or any portion of the Premises or the Project, and/or the suitability of
the Premises or the Project for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises or the Project are suitable for
the Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.
     3. Rent.
     (a) Base Rent. The first month’s Base Rent shall be due and payable on
delivery of an executed copy of this Lease to Landlord. Tenant shall pay to
Landlord in advance, without demand, abatement, deduction or set-off, monthly
installments of Base Rent on or before the first day of each calendar month
during the Term hereof, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in writing.
Payments of Base Rent for any fractional calendar month shall be prorated. The
obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 5) due hereunder except for any abatement as may be expressly
provided in this Lease
     (b) Additional Lump Sump Base Rent Payments. As additional Base Rent,
Tenant shall make the following lump sum payments to Landlord: (i) $222,500 on
January 1, 2008; and (ii) $222,500 on January 1, 2009.
     (c) Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5), and (ii) any and all other
amounts Tenant assumes or agrees to pay under the provisions of this Lease,
including, without limitation, any and all other sums that may become due by
reason of any default of Tenant or failure to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after any
applicable notice and cure period.
     4. Base Rent Adjustments.
     (a) Base Rent for the Fourth Floor Premises shall be increased: (i) on the
first anniversary of the Commencement Date from $3.00 per rentable square foot
per month to $3.50 per rentable square foot per month; and (ii) on the second
anniversary of the Commencement Date from $3.50 per rentable square foot per
month to $3.75 per rentable square foot per month. Base Rent for the Fifth Floor
Premises shall be increased: (i) on the first anniversary of the Commencement
Date from $2.50 per rentable square foot per month to $2.58 per rentable square
foot per month; and (ii) on the second anniversary of the Commencement Date from
$2.58 per rentable square foot per month to $2.67 per rentable square foot per
month.
     (b) Annual CPI Adjustments. Commencing on the 3rd anniversary of the
Commencement Date and on each anniversary thereafter (each an “Adjustment
Date”), Base Rent shall be increased by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 4

adjustments for any fractional calendar month shall be prorated. “CPI Adjustment
Percentage” means (i) a fraction, stated as a percentage, the numerator of which
shall be the Index for the calendar month 3 months before the month in which the
Adjustment Date occurs, and the denominator of which shall be the Index for the
calendar month 3 months before the last Adjustment Date or, if no prior Base
Rent adjustment has been made, 3 months before the second anniversary of the
Commencement Date, less (ii) 1.00. “Index” means the “Consumer Price Index-All
Urban Consumers-San Francisco-Oakland-San Jose, All Items” compiled by the U.S.
Department of Labor, Bureau of Labor Statistics, (1982-84 = 100). If a
substantial change is made in the Index, the revised Index shall be used,
subject to such adjustments as Landlord may reasonably deem appropriate in order
to make the revised Index comparable to the prior Index. If the Bureau of Labor
Statistics ceases to publish the Index, then the successor or most nearly
comparable index, as reasonably determined by Landlord, shall be used, subject
to such adjustments as Landlord may reasonably deem appropriate in order to make
the new index comparable to the Index. Landlord shall give Tenant written notice
indicating the Base Rent, as adjusted pursuant to this Section, and the method
of computation and Tenant shall pay to Landlord an amount equal to any
underpayment of Base Rent by Tenant within 15 days of Landlord’s notice to
Tenant. Failure to deliver such notice shall not reduce, abate, waive or
diminish Tenant’s obligation to pay the adjusted Base Rent.
     5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. Commencing on the Commencement Date and thereafter on the
first day of each month of the Term, Tenant shall pay Landlord an amount equal
to 1/12th of Tenant’s Share of the Annual Estimate. Payments for any fractional
calendar month shall be prorated.
     The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), capital repairs and improvements amortized over the lesser of
10 years and the useful life of such capital items, and the costs of Landlord’s
third party property manager in the amount of 3.0% of Base Rent or, if there is
no third party property manager, administration rent in the amount of 3.0% of
Base Rent), excluding only:
     (a) the original construction costs of the Project and renovation prior to
the date of the Lease and costs of correcting defects in such original
construction or renovation;
     (b) capital expenditures for expansion of the Project;
     (c) interest, principal payments of Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;
     (d) depreciation of the Project (except for capital improvements, the cost
of which are includable in Operating Expenses);
     (e) advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any leasing office maintained in the Project, free
rent and construction allowances for tenants;
     (f) legal and other expenses incurred in the negotiation or enforcement of
leases;
     (g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;
     (h) costs of utilities outside normal business hours sold to tenants of the
Project;

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 5

     (i) costs to be reimbursed by other tenants of the Project or Taxes to be
paid directly by Tenant or other tenants of the Project, whether or not actually
paid;
     (j) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;
     (k) general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;
     (l) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;
     (m) costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);
     (n) penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord«’s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;
     (o) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;
     (p) costs of Landlord’s charitable or political contributions, or of fine
art maintained at the Project;
     (q) costs in connection with services (including electricity), items or
other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;
     (r) costs incurred in the sale or refinancing of the Project;
     (s) net income taxes of Landlord or the owner of any interest in the
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein;
     (t) any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project;
     (u) Landlord’s earthquake-related insurance deductibles but only to the
extent that Tenant’s Share of such deductibles exceed $100,000. Tenant shall
have the right to elect to fully amortize (with annualized interest on the
unamortized amount at the lesser of 10% or the maximum rate permitted by law in
connection with this Lease) Tenant’s Share of such deductibles over the greater
of the then remaining number of months in the Term of the Lease or 18 months and
such payments shall be due on the first day of each month for the balance of the
Term; and
     (v) the costs of any Phase I or similar non-invasive environmental audits
conducted by Landlord with respect to the Premises or the Project.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 6

     Within 90 days after the end of each calendar year (or such longer period
as may be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.
     The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 30 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 30 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (the “Independent Review”). The results of
any such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall at Landlord’s
option either (i) credit the excess amount to the next succeeding installments
of estimated Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated. Notwithstanding anything set forth herein to the contrary, if
the Building is not at least 95% occupied on average during any year of the
Term, Tenant’s Share of Operating Expenses for such year shall be computed as
though the Building had been 95% occupied on average during such year.
     Landlord shall, within 120 days after Substantial Completion of the Tenant
Improvements, cause the rentable square footage of the Premises and the Building
to be measured in accordance with the 1996 Standard Method of Measuring Floor
Area in Office Buildings as adopted by the Building Owners and Managers
Association (ANSI/BOMA Z65.1-1996). A copy of the letter or report from
Landlord’s architect or engineer setting forth the Rentable Area of the Premises
and the Building, together with all documentary support therefor, shall be
furnished to Tenant. If the actual square footage of the Premises and Building
deviates from the amount specified in the definitions of “Premises”, “Rentable
Area of Premises” and “Rentable Area of Project” on page 1 of this Lease, then,
promptly following such measurement, this Lease shall be amended so as to
(i) reflect the actual square footage thereof in the definitions of “Premises”,
“Rentable Area of Premises” and “Rentable Area of Project”, and
(ii) appropriately adjust the amount set forth in the definition of “Tenant’s
Share of Operating Expenses” which was calculated based on the estimated square
footage of the Premises and the Building; provided, however, that in no event
shall the actual square footage of the Premises (and the related calculation of
Tenant’s Share of Operating Expenses) change, as a result of such measurement,
by more than 1,000

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 7

square feet from that set forth on Page 1 of this Lease. The results of the
measurement provided for in the first sentence of this paragraph shall
conclusively be deemed to be the rentable square footage of the Premises shall
not be subject to further remeasurement. Tenant’s Share of Operating Expenses
shall be subject to further adjustment for changes in the physical size of the
Building or the Project occurring thereafter. If Landlord has a reasonable basis
for doing so, Landlord may equitably increase Tenant’s Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project that
includes the Premises or that varies with occupancy or use. Landlord agrees to
use reasonable efforts to include the foregoing sentence or a provision similar
thereto in other tenant leases at the Project. Base Rent, Tenant’s Share of
Operating Expenses and all other amounts payable by Tenant to Landlord hereunder
are collectively referred to herein as “Rent.”
     6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of
an executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord’s choice. If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit. The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Default, without prejudice to any other remedy provided herein or provided by
law. Upon any such use of all or any portion of the Security Deposit, Tenant
shall pay Landlord on demand the amount that will restore the Security Deposit
to the amount set forth on page 1 of this Lease. Tenant hereby waives the
provisions of any law, now or hereafter in force, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant. Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings. Upon any such use of all or any
portion of the Security Deposit, Tenant shall, within 5 days after demand from
Landlord, restore the Security Deposit to its original amount. If Tenant shall
fully perform every provision of this Lease to be performed by Tenant, the
Security Deposit, or any balance thereof (i.e., after deducting therefrom all
amounts to which Landlord is entitled under the provisions of this Lease), shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within 60 days after the expiration or earlier
termination of this Lease. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to deliver 50% of the Security Deposit to
Landlord concurrently with Tenant’s delivery of an executed copy of this Lease
to Landlord and the remaining 50% of the Security Deposit within 10 business
days after the Commencement Date.
     Landlord shall, upon Tenant’s written request, reduce the Security Deposit
by $74,085.75 each calendar year during the Term of this Lease; provided,
however, that at the time of each request: (i) Tenant provides Landlord with
written evidence reasonably satisfactory to Landlord that Tenant has a market
capitalization of at least $500,000,000, and (ii) Tenant has not been in default
under this Lease. Notwithstanding anything to the contrary contained in the
preceding sentence, in no event shall the Security Deposit be reduced to an
amount of less than $222,257.25. After each reduction, the amount of the
Security Deposit then being held by Landlord shall be the “Reduced Security
Deposit”. The

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 8

reduction of the Security Deposit shall be effectuated either by Tenant
providing Landlord with a new Letter of Credit and Landlord then returning the
then current Letter of Credit to Tenant or Landlord drawing down on the then
current Letter of Credit in the amount of the applicable reduction and paying
the draw down amount to Tenant. If Landlord returns to Tenant any portion of the
Security Deposit in accordance with this Section, then from and after the date
such monies are returned to Tenant, the “Security Deposit” shall be deemed to be
the Reduced Security Deposit for all purposes of this Lease.
     If Landlord transfers its interest in the Project or this Lease, Landlord
shall either (a) transfer any Security Deposit then held by Landlord to a person
or entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.
     7. Use. The Premises shall be used solely for the Permitted Use set forth
in the basic lease provisions on page 1 of this Lease, and in compliance with
all laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. Tenant shall not permit any part
of the Premises to be used as a “place of public accommodation”, as defined in
the ADA or any similar legal requirement. Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the Premises;
provided, however, that Landlord shall provide Tenant with reasonable evidence
that the demand for additional premium is a result of Tenant’s failure to comply
with the provisions of this Section or otherwise caused by Tenant’s use and/or
occupancy of the Premises. Tenant will use the Premises in a safe and proper
manner and will not commit or permit waste, overload the floor or structure of
the Premises, subject the Premises to use that would damage the Premises or
obstruct or interfere with the rights of Landlord or other tenants or occupants
of the Project, including conducting or giving notice of any auction,
liquidation, or going out of business sale on the Premises, or using or allowing
the Premises to be used for any unlawful purpose. Nothing contained in the
preceding sentence is intended to preclude reinforcement, if necessary, of the
floor structure as part of the Tenant Improvements or preclude the use of any
equipment shown on the TI Construction Drawings (as defined in the Work Letter).
Tenant shall cause any equipment or machinery to be installed in the Premises so
as to reasonably prevent sounds or vibrations from the Premises from extending
into Common Areas, or other space in the Project. Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord. Tenant shall
not, without the prior written consent of Landlord, use the Premises in any
manner which will require ventilation, air exchange, heating, gas, steam,
electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use.
     Following the Commencement Date (i.e. Substantial Completion of the Tenant
Improvements), Tenant, at its sole expense, shall make any alterations or
modifications to the interior or the exterior of the Premises or the Project
that are required by Legal Requirements (including, without limitation,
compliance of the Premises with the ADA) related to Tenant’s use or occupancy of
the Premises. Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for any and all demands, claims,

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 9

liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal
Requirement.
     8. Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term, and
(B) Tenant shall be responsible for all damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, including consequential damages. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.
     9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, community facility district fees and/or bonds, assessments and
governmental charges of any kind (collectively referred to as “Taxes”) imposed
by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to Landlord under this Lease and/or from the rental by
Landlord of the Project or any portion thereof, or (ii) based on the square
footage, assessed value or other measure or evaluation of any kind of the
Premises or the Project, or (iii) assessed or imposed by or on the operation or
maintenance of any portion of the Premises or the Project, including parking, or
(iv) assessed or imposed by, or at the direction of, or resulting from statutes
or regulations, or interpretations thereof, promulgated by, any Governmental
Authority, or (v) imposed as a license or other fee on Landlord’s business of
leasing space in the Project. Landlord may contest by appropriate legal
proceedings the amount, validity, or application of any Taxes or liens securing
Taxes. Taxes shall not include any net income taxes imposed on Landlord unless
such net income taxes are in substitution for any Taxes payable hereunder. If
any such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is increased by a value attributable to improvements in or alterations
to the Premises, whether owned by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, higher than the base
valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes. Landlord’s reasonable determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error. The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.
     10. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right to use 1.4

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 10

parking spaces per 1,000 rentable square feet of the Premises which parking
shall be in those areas designated by Landlord for non-reserved parking on land
adjacent to or nearby the Project, subject in each case to Landlord’s rules and
regulations and payment of $125 per month for each surface parking space and
$250 per month for each structured parking space. Commencing on the first
anniversary of the Commencement Date and on each anniversary thereafter, the
parking charges provided for in the preceding sentence shall be increased by the
Rent Adjustment Percentage. With respect to the parking allocated to Tenant
pursuant to this Section 10, Landlord shall make the determination of how many
of such spaces shall be surface parking spaces and how many shall be structured
parking spaces (after such structure has been constructed). Landlord shall not
be responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project. Nothing contained herein shall obligate
Tenant to use any of the parking spaces allocated to Tenant pursuant to this
Section 10. In the event that Tenant at any time elects not to use and/or ceases
to use any of the parking spaces allocated to Tenant pursuant to this
Section 10, Tenant shall be deemed to have forever waived its right to use such
parking spaces; provided, however, that in no event shall Tenant be deemed to
have waived its rights with respect to or elected not to use any of the parking
spaces allocated to it prior to the Commencement Date.
     Tenant shall comply with the requirements and participate in the
Transportation Management Association (“TMA”) that was formed to implement and
administer the Transportation System Management Plan (“TSMP”) for Mission Bay
and comply with the requirements set forth in Exhibit I attached hereto setting
forth certain requirements relating to parking and transportation demand
management which are binding on tenant in the Project. Tenant acknowledges that
Operating Expenses shall include expenses and assessments related to the TMA and
TSMP.
     11. Utilities, Services.
     Landlord shall provide, subject to the terms of this Section 11, water,
electricity, heat, light, power, telephone, a minimum point of entry for IT,
sewer, and other utilities (including gas and fire sprinklers to the extent the
Project is plumbed for such services), refuse and trash collection and
janitorial services (collectively, “Utilities”). Except for any separately
metered Utilities to the Premises, Landlord shall pay, as Operating Expenses or
subject to Tenant’s reimbursement obligation, for all Utilities used on the
Premises, all maintenance charges for Utilities, and any storm sewer charges or
other similar charges for Utilities imposed by any Governmental Authority or
Utility provider, and any taxes, penalties, surcharges or similar charges
thereon. If Landlord has a reasonable basis for doing so (e.g., Tenant use of
any Utilities is excessive relative to other tenants), Landlord may cause, at
Tenant’s expense, any Utilities to be separately metered or charged directly to
Tenant by the provider. Tenant shall pay directly to the Utility provider, prior
to delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent. Tenant agrees to limit use
of water and sewer with respect to Common Areas to normal restroom use.
     12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
not be unreasonably withheld, conditioned or delayed; provided, however, that
such consent may be given or withheld in Landlord’s sole discretion if any such
Alteration affects the structural elements or Building Systems. If Landlord
approves any Alterations, Landlord may impose such conditions on Tenant in
connection with the commencement, performance and completion of such Alterations
as Landlord may deem appropriate in Landlord’s sole and absolute discretion. Any
request for approval shall be in writing, delivered not less than 15 business
days in advance of any proposed construction, and accompanied by

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 11

plans, specifications, bid proposals, work contracts and such other information
concerning the nature and cost of the alterations as may be reasonably requested
by Landlord, including the identities and mailing addresses of all persons
performing work or supplying materials. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to ensure that such plans and specifications or
construction comply with applicable Legal Requirements. Tenant shall cause, at
its sole cost and expense, all Alterations to comply with insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations. Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to 5% of all charges incurred by Tenant or its contractors or
agents in connection with any Alteration to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision. Before
Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall reimburse
Landlord for, and indemnify and hold Landlord harmless from, any expense
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
delays caused by such work, or inadequate cleanup.
     Tenant shall furnish security or make other arrangements reasonably
satisfactory to Landlord to assure payment for the completion of all Alterations
work free and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company reasonably
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) final lien waivers from all
contractors and subcontractors who did the work; and (ii) “as built” plans for
any such Alteration.
     Except for Removable Installations (as hereinafter defined), all
Installations (as hereinafter defined) shall be and shall remain the property of
Landlord during the Term and following the expiration or earlier termination of
the Term, shall not be removed by Tenant at any time during the Term, and shall
remain upon and be surrendered with the Premises as a part thereof.
Notwithstanding the foregoing, Landlord may, at the time its approval of any
such Installation is requested, notify Tenant that Landlord requires that Tenant
remove such Installation upon the expiration or earlier termination of the Term,
in which event Tenant shall remove such Installation in accordance with the
immediately succeeding sentence. Upon the expiration or earlier termination of
the Term, Tenant shall remove (i) all wires, cables or similar equipment which
Tenant has installed in the Premises or in the risers or plenums of the
Building, (ii) any Installations for which Landlord has given Tenant notice of
removal in accordance with the immediately preceding sentence, and (iii) all of
Tenant’s Property (as hereinafter defined), and Tenant shall restore and repair
any damage caused by or occasioned as a result of such removal, including,
without limitation, capping off all such connections behind the walls of the
Premises and repairing any holes. During any restoration period beyond 7 days
after the expiration or earlier termination of the Term, Tenant shall pay Rent
to Landlord as provided herein as if said space were otherwise occupied by
Tenant.
     For purposes of this Lease, (w) “Removable Installations” means any items
listed on Exhibit F attached hereto and any items agreed by Landlord in writing
to be included on Exhibit F in the future, (x) “Tenant’s Property” means
Removable Installations and, other than Installations, any personal property or
equipment of Tenant that may be removed without material damage to the Premises,
and (z) “Installations” means all property of any kind paid for with the TI Fund
or by Landlord, all Alterations, all fixtures, and all partitions, hardware,
built-in machinery, built-in casework and cabinets and other similar additions,
equipment, property and improvements built into the Premises so as to become an
integral part of the Premises, including, without limitation, fume hoods which
penetrate the roof or plenum area, built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, glass washing
equipment, autoclaves, chillers, built-in plumbing, electrical and mechanical
equipment and systems, and any power generator and transfer switch.
     13. Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain
all of the structural, exterior, parking and other Common Areas of the Project,
including HVAC, plumbing, fire sprinklers, elevators and all other building
systems serving the Premises and other portions of the Project

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 12

(“Building Systems”), in good repair, reasonable wear and tear and uninsured
losses and damages caused by Tenant, or by any of Tenant’s agents, servants,
employees, invitees and contractors (collectively, “Tenant Parties”) excluded.
Losses and damages caused by Tenant or any Tenant Party shall be repaired by
Landlord, to the extent not covered by insurance, at Tenant’s sole cost and
expense. Landlord reserves the right to stop Building Systems services when
necessary (i) by reason of accident or emergency, or (ii) for planned repairs,
alterations or improvements, which are, in the judgment of Landlord, desirable
or necessary to be made, until said repairs, alterations or improvements shall
have been completed. Landlord shall use reasonable efforts to minimize
interference with Tenant’s normal business operations at the Premises in
connection with any planned stoppages of Building Systems. Landlord shall have
no responsibility or liability for failure to supply Building Systems services
during any such period of interruption; provided, however, that Landlord shall,
except in case of emergency, make a commercially reasonable effort to give
Tenant 24 hours advance notice of any planned stoppage of Building Systems
services for routine maintenance, repairs, alterations or improvements. Tenant
shall promptly give Landlord written notice of any repair required by Landlord
pursuant to this Section, after which Landlord shall make a commercially
reasonable effort to effect such repair. Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after Tenant’s written notice of the need
for such repairs or maintenance. Tenant waives its rights under any state or
local law to terminate this Lease or to make such repairs at Landlord’s expense
and agrees that the parties’ respective rights with respect to such matters
shall be solely as set forth herein. Repairs required as the result of fire,
earthquake, flood, vandalism, war, or similar cause of damage or destruction
shall be controlled by Section 18.
     14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.
     15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.
     16. Indemnification. Tenant hereby indemnifies and agrees to defend, save
and hold Landlord harmless from and against any and all Claims for injury or
death to persons or damage to property occurring within or about the Premises,
arising directly or indirectly out of use or occupancy of the Premises or a
breach or default by Tenant in the performance of any of its obligations
hereunder,

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 13

unless caused solely by the willful misconduct or gross negligence of Landlord.
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of
damage to, personal property (including, without limitation, loss of records
kept within the Premises). Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.
     17. Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project. Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project. Landlord may, but
is not obligated to, maintain such other insurance and additional coverages as
it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project. All such insurance
shall be included as part of the Operating Expenses subject to the provisions of
Section 5. The Project may be included in a blanket policy (in which case the
cost of such insurance allocable to the Project will be determined by Landlord
based upon the insurer’s cost calculations). Tenant shall also reimburse
Landlord for any increased premiums or additional insurance which Landlord
reasonably deems necessary as a result of Tenant’s use of the Premises and upon
delivery by Landlord to Tenant of satisfactory evidence indicating that such
increased premiums or additional insurance are a direct result of Tenant’s use
of the Premises.
     Tenant, at its sole cost and expense, shall maintain during the Term: all
risk property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Landlord, its
officers, directors, employees, managers, agents, invitees and contractors
(collectively, “Landlord Parties”), as additional insureds. The commercial
general liability insurance policy shall insure on an occurrence and not a
claims-made basis; shall be issued by insurance companies which have a rating of
not less than policyholder rating of A and financial category rating of at least
Class X in “Best’s Insurance Guide”; shall not be cancelable for nonpayment of
premium unless 10 days prior written notice shall have been given to Landlord
from the insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Landlord by
Tenant upon commencement of the Term and upon each renewal of said insurance.
Tenant’s policy may be a “blanket policy” with an aggregate per location
endorsement which specifically provides that the amount of insurance shall not
be prejudiced by other losses covered by the policy. Tenant shall, at least
5 days prior to the expiration of such policies, furnish Landlord with renewal
certificates.
     In each instance where insurance is to name Landlord as an additional
insured, Tenant shall upon written request of Landlord also designate and
furnish certificates so evidencing Landlord as additional insured to: (i) any
lender of Landlord holding a security interest in the Project or any portion
thereof, (ii) the landlord under any lease wherein Landlord is tenant of the
real property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 14

     The property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, and their respective officers,
directors, employees, managers, agents, invitees and contractors (“Related
Parties”), in connection with any loss or damage thereby insured against.
Neither party nor its respective Related Parties shall be liable to the other
for loss or damage caused by any risk insured against under property insurance
required to be maintained hereunder, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or damage.
The failure of a party to insure its property shall not void this waiver.
Landlord and its respective Related Parties shall not be liable for, and Tenant
hereby waives all claims against such parties for, business interruption and
losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever. If the foregoing waivers shall contravene any
law with respect to exculpatory agreements, the liability of Landlord or Tenant
shall be deemed not released but shall be secondary to the other’s insurer.
     Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.
     18. Restoration. If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 60 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (the “Restoration Period”). If the Restoration
Period is estimated to exceed 12 months (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 75 days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 5
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period. Unless
Landlord or Tenant so elect to terminate this Lease, Landlord shall, subject to
receipt of sufficient insurance proceeds (with, subject to the provisions of
Section 5, any deductible to be treated as a current Operating Expense),
promptly restore the Premises (excluding the improvements installed by Tenant or
by Landlord and paid for by Tenant), subject to delays arising from the
collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in
Section 30) in, on or about the Premises (collectively referred to herein as
“Hazardous Materials Clearances”); provided, however, that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Landlord may,
in its sole and absolute discretion, elect not to proceed with such repair and
restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant. Notwithstanding the foregoing, if repair or restoration of
the Premises is not substantially complete as of the end of the Maximum
Restoration Period or, if longer, the Restoration Period, Landlord may not then
elect to discriminate against Tenant by terminating this Lease without
terminating the leases at the Project of all of similarly affected tenants.
     Tenant, at its expense, shall promptly perform, subject to delays arising
from the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, Landlord may terminate this Lease if the Premises
are damaged during the last 1 year of the Term and Landlord reasonably estimates
that it will take more than 2 months to repair such damage, or if insurance
proceeds are not available for such restoration. Rent shall be abated from the
date all required

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 15

Hazardous Material Clearances required in order to proceed with the repair
and/or restoration of the Premises, if any, are obtained until the Premises are
repaired and restored, in the proportion which the area of the Premises, if any,
which is not usable by Tenant bears to the total area of the Premises, unless
Landlord provides Tenant with other space during the period of repair that is
suitable for the temporary conduct of Tenant’s business. Such abatement shall be
the sole remedy of Tenant, and except as provided in this Section 18, Tenant
waives any right to terminate the Lease by reason of damage or casualty loss.
     The provisions of this Lease, including this Section 18, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises, or any other portion of
the Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.
     19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would either prevent or
materially interfere with Tenant’s use of the Premises (as resolved, if the
parties are unable to agree, by arbitration by a single arbitrator with the
qualifications and experience appropriate to resolve the matter and appointed
pursuant to and acting in accordance with the rules of the American Arbitration
Association) or, in Landlord’s reasonable judgment, materially interfere with or
impair Landlord’s ownership or operation of the Project, then upon written
notice by Tenant or Landlord, as applicable, this Lease shall terminate and Rent
shall be apportioned as of said date. If part of the Premises shall be Taken,
and this Lease is not terminated as provided above, Landlord shall promptly
restore the Premises and the Project as nearly as is commercially reasonable
under the circumstances to their condition prior to such partial Taking and the
rentable square footage of the Building, the rentable square footage of the
Premises, Tenant’s Share of Operating Expenses and the Rent payable hereunder
during the unexpired Term shall be reduced to such extent as may be fair and
reasonable under the circumstances. Upon any such Taking, Landlord shall be
entitled to receive the entire price or award from any such Taking without any
payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if
any, in such award. Tenant shall have the right, to the extent that same shall
not diminish Landlord’s award, to make a separate claim against the condemning
authority (but not Landlord) for such compensation as may be separately awarded
or recoverable by Tenant for moving expenses and damage to Tenant’s trade
fixtures, if a separate award for such items is made to Tenant. Tenant hereby
waives any and all rights it might otherwise have pursuant to any provision of
state law to terminate this Lease upon a partial Taking of the Premises or the
Project.
     20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:
     (a) Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period.
     (b) Insurance. Any insurance required to be maintained by Tenant pursuant
to this Lease shall be canceled or terminated or shall expire or shall be
reduced or materially changed, or Landlord shall receive a notice of nonrenewal
of any such insurance and Tenant shall fail to obtain replacement insurance at
least 20 days before the expiration of the current coverage.
     (c) Abandonment. Tenant shall abandon the Premises.
     (d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer
or attempt to transfer all or any portion of Tenant’s interest in this Lease or
the Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 16

     (e) Liens. Tenant shall fail to discharge or otherwise obtain the release
of any lien placed upon the Premises in violation of this Lease within 10 days
after any such lien is filed against the Premises.
     (f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).
     (g) Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 5 days
after a second notice requesting such document.
     (h) Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
as otherwise expressly provided herein, such failure shall continue for a period
of 10 days after written notice thereof from Landlord to Tenant.
     Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 10 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 30 days from the date of Landlord’s notice.
     21. Landlord’s Remedies.
     (a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act. All sums so paid or incurred by Landlord,
together with interest thereon, from the date such sums were paid or incurred,
at the annual rate equal to 12% per annum or the highest rate permitted by law
(the “Default Rate”), whichever is less, shall be payable to Landlord on demand
as Additional Rent. Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.
     (b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other
sums due will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord under any Mortgage
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within 5 days after the date such payment is due,
Tenant shall pay to Landlord an additional sum equal to 6% of the overdue Rent
as a late charge. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 17

     (c) Remedies. Upon the occurrence of a Default, Landlord, at its option,
without further notice or demand to Tenant, shall have in addition to all other
rights and remedies provided in this Lease, at law or in equity, the option to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.
     (i) Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor;
     (ii) Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:
     (A) The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
     (B) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
     (C) The worth at the time of award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
     (D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, the following costs:
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant;
provided, however that Tenant only shall be responsible for it pro-rata share of
such brokerage commissions, advertising expenses, remodeling expenses and
special concessions (with the numerator being the number of months that would
have remained in the Term of this Lease but for the termination and the
denominator being the amount of the numerator plus the term of the new lease).
     (E) At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii) (A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.
     (iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 18

     (iv) Whether or not Landlord elects to terminate this Lease following a
Default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements. Upon Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
     (v) Independent of the exercise of any other remedy of Landlord hereunder
or under applicable law, Landlord may conduct an environmental test of the
Premises as generally described in Section 30(d) hereof, at Tenant’s expense.
     (d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. Any reletting of
the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise to mitigate any damages arising by reason of Tenant’s Default.
     22. Assignment and Subletting.
     (a) General Prohibition. Without Landlord’s prior written consent subject
to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 25% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.
     (b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate
or otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 19

used, stored handled, treated, generated in or released or disposed of from the
Premises, the Assignment Date, any relationship between Tenant and the proposed
assignee or sublessee, and all material terms and conditions of the proposed
assignment or sublease, including a copy of any proposed assignment or sublease
in its final form, and such other information as Landlord may deem reasonably
necessary or appropriate to its consideration whether to grant its consent.
Landlord may, by giving written notice to Tenant within 15 business days after
receipt of the Assignment Notice: (i) grant such consent, (ii) refuse such
consent, in its reasonable discretion; provided that it shall be reasonable for
Landlord to withhold its consent to any assignment or subletting to an assignee
or subtenant whose business or financial reputation is objectionable in
Landlord’s reasonable judgment, or that is engaged in areas of scientific
research or other business concerns that are controversial, in Landlord’s
reasonable judgment, or that is at that time negotiating with Landlord or any
affiliates of Landlord for the lease of other space at the Project, or that
would require the removal of, or result in any changes, to Landlord’s Work, or
(iii) terminate this Lease with respect to the space described in the Assignment
Notice as of the Assignment Date (an “Assignment Termination”). If Landlord
delivers notice of its election to exercise an Assignment Termination, Tenant
shall have the right to withdraw such Assignment Notice by written notice to
Landlord of such election within 5 business days after Landlord’s notice
electing to exercise the Assignment Termination. If Tenant withdraws such
Assignment Notice, this Lease shall continue in full force and effect. If Tenant
does not withdraw such Assignment Notice, this Lease, and the term and estate
herein granted, shall terminate as of the Assignment Date with respect to the
space described in such Assignment Notice. No failure of Landlord to exercise
any such option to terminate this Lease, or to deliver a timely notice in
response to the Assignment Notice, shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall reimburse
Landlord for all of Landlord’s reasonable out-of-pocket expenses in connection
with its consideration of any Assignment Notice.
     Notwithstanding the foregoing, Landlord’s consent to an assignment of this
Lease or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Control Permitted
Assignment”) shall not be required, provided that Landlord shall have the right
to approve the form of any such sublease or assignment. In addition, Tenant
shall have the right to assign this Lease, upon 30 days prior written notice to
Landlord, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the assets or the ownership interests of
Tenant provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the net worth (as determined in
accordance with GAAP) of Tenant as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment (a “Corporate Permitted
Assignment”). Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”
     (c) Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:
     (i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and
     (ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 20

Hazardous Materials by the proposed assignee or subtenant in the Premises or on
the Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.
     (d) No Release of Tenant, Excess Rents. Notwithstanding any assignment or
subletting, Tenant and any guarantor or surety of Tenant’s obligations under
this Lease shall at all times remain fully and primarily responsible and liable
for the payment of Rent and for compliance with all of Tenant’s other
obligations under this Lease. If the Rent due and payable by a sublessee or
assignee (or a combination of the rental payable under such sublease or
assignment plus any bonus or other consideration therefor or incident thereto in
any form) exceeds the rental payable under this Lease (excluding however, any
Rent payable under this Section) and the actual and reasonable brokerage fees
and legal costs and other commercially reasonably incurred costs and expenses
directly related to such sublease (“Excess Rent”), then Tenant shall be bound
and obligated to pay Landlord as Additional Rent hereunder 100% of such Excess
Rent within 10 days following receipt thereof by Tenant. If Tenant shall sublet
the Premises or any part thereof, Tenant hereby immediately and irrevocably
assigns to Landlord, as security for Tenant’s obligations under this Lease, all
rent from any such subletting, and Landlord as assignee and as attorney-in-fact
for Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect such rent.
     (e) No Waiver. The consent by Landlord to an assignment or subletting shall
not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.
     (f) Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party. .
     23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 21

such defaults if any are claimed, and (iii) setting forth such further
information with respect to the status of this Lease or the Premises as may be
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part. Tenant’s failure to deliver such statement within such
time shall, at the option of Landlord, constitute a Default under this Lease,
and, in any event, shall be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.
     24. Quiet Enjoyment. So long as Tenant shall perform all of the covenants
and agreements herein required to be performed by Tenant, Tenant shall, subject
to the terms of this Lease, at all times during the Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.
     25. Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.
     26. Rules and Regulations. Tenant shall, at all times during the Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto as
Exhibit E. If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall control.
Landlord shall not have any liability or obligation for the breach of any rules
or regulations by other tenants in the Project and shall not enforce such rules
and regulations in a discriminatory manner.
     27. Subordination. This Lease and Tenant’s interest and rights hereunder
are hereby made and shall be subject and subordinate at all times to the lien of
any Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate commercially reasonable non-disturbance
provisions assuring Tenant’s quiet enjoyment of the Premises as set forth in
Section 24 hereof. Notwithstanding the foregoing, any such Holder may at any
time subordinate its Mortgage to this Lease, without Tenant’s consent, by notice
in writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.
     28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 22

shall be accompanied by a current listing of (i) all Hazardous Materials
licenses and permits held by or on behalf of any Tenant Party with respect to
the Premises, and (ii) all Hazardous Materials used, stored, handled, treated,
generated, released or disposed of from the Premises, and shall be subject to
the review and approval of Landlord’s environmental consultant. In connection
with the review and approval of the Surrender Plan, upon the request of
Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory completion of
the same, which cost shall not exceed $5,000. Landlord shall have the
unrestricted right to deliver such Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.
     If Tenant shall fail to prepare or submit a Surrender Plan approved by
Landlord, or if Tenant shall fail to complete the approved Surrender Plan, or if
such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, Landlord shall have the right to take such actions as
Landlord may deem reasonable or appropriate to assure that the Premises and the
Project are surrendered free from any residual impact from Tenant HazMat
Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Section 28.
     Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.
     29. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
     30. Environmental Requirements.
     (a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 23

otherwise occurs during the Term or any holding over, Tenant hereby indemnifies
and shall defend and hold Landlord, its officers, directors, employees, agents
and contractors harmless from any and all actions (including, without
limitation, remedial or enforcement actions of any kind, administrative or
judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination. This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Project or any adjacent
property caused or permitted by Tenant or any Tenant Party results in any
contamination of the Premises, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Building, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project.
     (b) Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Landlord shall treat the
Hazardous Materials List as confidential and shall endeavor not to release the
same except as necessary to its consultants and advisors, prospective lenders
and buyers in the ordinary course of Landlord’s operations and as may be
required by applicable Legal Requirements. Landlord shall inform such parties as
to the confidential nature of the Hazardous Materials List. Tenant shall deliver
to Landlord an updated Hazardous Materials List at least once a year and shall
also deliver an updated list before any new Hazardous Material is brought onto,
kept, used, stored, handled, treated, generated on, or released or disposed of
from, the Premises. Tenant shall deliver to Landlord true and correct copies of
the following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 24

     (c) Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant’s or such predecessor’s action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority). If Landlord determines that
this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.
     (d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
by Hazardous Materials has occurred as a result of Tenant’s use. Tenant shall be
required to pay the cost of such annual test of the Premises only if such test
discloses that Tenant is in violation of the terms and requirements of this
Section 30. In addition, prior to the expiration or earlier termination of the
Term and upon ten (10) days prior written notice to Tenant, Landlord shall have
the right to conduct appropriate tests of the Premises and the Project to
determine if contamination has occurred as a result of Tenant’s use of the
Premises. In connection with such testing, upon the request of Landlord, Tenant
shall deliver to Landlord or its consultant such non-proprietary information
concerning the use of Hazardous Materials in or about the Premises by Tenant or
any Tenant Party. If contamination has occurred for which Tenant is liable under
this Section 30, Tenant shall pay all costs to conduct such tests. If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Operating Expense). Landlord shall provide Tenant with a copy
of all third party, non-confidential reports and tests of the Premises made by
or on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement. Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing in accordance with all Environmental Requirements.
Landlord’s receipt of or satisfaction with any environmental assessment in no
way waives any rights which Landlord may have against Tenant.
     (e) Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.
     (f) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.
     (g) Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 25

the environment under any Environmental Requirements, asbestos and petroleum,
including crude oil or any fraction thereof, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and
such synthetic gas). As defined in Environmental Requirements, Tenant is and
shall be deemed to be the “operator” of Tenant’s “facility” and the “owner” of
all Hazardous Materials brought on the Premises by Tenant or any Tenant Party,
and the wastes, by-products, or residues generated, resulting, or produced
therefrom.
     31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.
     All obligations of Landlord under this Lease will be binding upon Landlord
only during the period of its ownership of the Premises and not thereafter. The
term “Landlord” in this Lease shall mean only the owner for the time being of
the Premises. Upon the transfer by such owner of its interest in the Premises,
such owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.
     32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time upon not less than 24
hours advance notice (except in the case of an emergency) to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use. At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions. Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.
     33. Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Office/Laboratory   1700 Owens/Sirna — Page 26

     34. Force Majeure. Landlord shall not responsible or liable for delays in
the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond the reasonable control of Landlord
(“Force Majeure”).
     35. Brokers, Entire Agreement, Amendment. Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker”) in connection with this transaction and that no
Broker brought about this transaction other than GVA Whitney Cressman, Inc.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker, other than the broker, if any named
in this Section 35, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction.
     36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.
     37. Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.
     38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project

 



--------------------------------------------------------------------------------



 



     
Net Multi-Tenant Office/Laboratory
  1700 Owens/Sirna — Page 27

any signs, notices, window or door lettering, placards, decorations, or
advertising media of any type which can be viewed from the exterior of the
Premises. Interior signs on doors and the directory tablet shall be inscribed,
painted or affixed for Tenant by Landlord at the sole cost and expense of
Tenant, and shall be of a size, color and type acceptable to Landlord. Nothing
may be placed on the exterior of corridor walls or corridor doors other than
Landlord’s standard lettering.
     39. Intentionally Omitted.
     40. Miscellaneous.
     (a) Notices. All notices or other communications between the parties shall
be in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.
     (b) Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.
     (c) Intentionally Omitted.
     (d) Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.
     (e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.
     (f) Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.
     (g) Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
     (h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.
     (i) Time. Time is of the essence as to the performance of Tenant’s
obligations under this Lease.

 



--------------------------------------------------------------------------------



 



     
Net Multi-Tenant Office/Laboratory
  1700 Owens/Sirna — Page 28

     (j) Incorporation by Reference. All exhibits and addenda attached hereto
are hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.
     (k) Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.
     (l) Mission Bay Requirements. Tenant acknowledges and agrees that the use
and operation of the Project are governed by, among other things, the
requirements and disclosures set forth on Exhibit J attached hereto.

 



--------------------------------------------------------------------------------



 



     
Net Multi-Tenant Office/Laboratory
  1700 Owens/Sirna — Page 29

     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

                  TENANT:    
 
                SIRNA THERAPEUTICS, INC.,         a Delaware corporation    
 
           
 
  By:             /s/ Howard W. Robin    
 
           
 
  Name:   Howard W. Robin    
 
  Title:   President and Chief Executive Officer    

                          LANDLORD:    
 
                        ARE-SAN FRANCISCO NO. 26, LLC,         a Delaware
limited liability company    
 
                        By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member    
 
                            By:   ARE-QRS CORP., a Maryland corporation, general
partner    
 
                   
 
          By:   /s/ Jennifer Pappas    
 
                   
 
          Its:   VP and Assistant Secretary    

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT A-1 TO LEASE
DESCRIPTION OF FOURTH FLOOR PREMISES
[Attached]

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT A-2 TO LEASE
DESCRIPTION OF FIFTH FLOOR PREMISES
Landlord and Tenant acknowledge that Tenant has not yet selected which of the
two Space Plans Tenant would like use for the Fifth Floor Premises and
accordingly both are being attached as Exhibit A-2 and Exhibit G.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT B TO LEASE
DESCRIPTION OF PROJECT
Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:
LOT 7, AS SAID LOT IS SHOWN ON THAT CERTAIN MAP ENTITLED “FINAL MAP PLANNED
DEVELOPMENT MISSION BAY, BEING PHASE 1 OF A SUBDIVISION OF LOT 1 OF ASSESSOR’S
BLOCK 8709, AS SHOWN ON THAT CERTAIN MAP ENTITLED ‘MAP OF MISSION BAY’ RECORDED
ON JULY 19, 1999, IN BOOK Z OF MAPS AT PAGES 97-119 IN THE OFFICE OF THE
RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA”, FILED JANUARY 25,
2001 IN BOOK Z OF MAPS AT PAGES 154 TO 162, INCLUSIVE, IN THE OFFICE OF THE
RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA, AS SUCH FINAL MAP
WAS CORRECTED BY THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED APRIL 2,
2003, IN REEL I357, IMAGE 396, SERIES NO. 2003-H398817, IN THE OFFICE OF SUCH
RECORDER.
[The foregoing legal description does not include any exceptions or reservations
or any easements that may be appurtenant to such real property]

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT C TO LEASE
WORK LETTER
     THIS WORK LETTER dated February 8, 2006 (this “Work Letter”) is made and
entered into by and between ARE-SAN FRANCISCO NO. 26, LLC, LLC, a Delaware
limited liability company (“Landlord”), and SIRNA THERAPEUTICS, INC.,, a
Delaware corporation (“Tenant”), and is attached to and made a part of the Lease
dated February 8, 2006 (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.
     1. General Requirements.
     (a) Tenant’s Authorized Representative. Tenant designates Michael French
and Bharat Chowrira (either such individual acting alone, “Tenant’s
Representative”) as the only persons authorized to act for Tenant pursuant to
this Work Letter. Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative. Tenant may change either Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord. Neither Tenant nor Tenant’s Representative shall be
authorized to direct Landlord’s contractors in the performance of Landlord’s
Work (as hereinafter defined).
     (b) Landlord’s Authorized Representative. Landlord designates Steve
Richardson and Rob Kain (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to Tenant.
Landlord’s Representative shall be the sole persons authorized to direct
Landlord’s contractors in the performance of Landlord’s Work.
     (c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) the general contractor shall be Turner
Construction Company for the Tenant Improvements, and (ii) Dowler Gruman
Associates shall be the architect (the “TI Architect”) for the Tenant
Improvements. Landlord shall use reasonable efforts to competitively bid the
Tenant Improvements which are to be performed by subcontractors and the
subcontractors shall be reasonably acceptable to Tenant.
     (d) Meetings. Landlord shall arrange regular constructions meetings in
connection with the construction of the Tenant Improvements and Tenant shall be
invited to attend the same.
     2. Tenant Improvements.
     (a) Tenant Improvements Defined. As used herein, “Tenant Improvements”
shall mean all improvements to the Project of a fixed and permanent nature as
shown on the TI Construction Drawings, as defined in Section 2(c) below. Other
than Landlord’s Work (as defined in Section 3(a) below, Landlord shall not have
any obligation whatsoever with respect to the finishing of the Premises for
Tenant’s use and occupancy.
     (b) Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that
the plan prepared by Dowler Gruman Associates and scope of work attached hereto
as Exhibit G (collectively, the “TI Space Plan”) have been approved by both
Landlord and Tenant. Landlord and Tenant further acknowledge that Tenant has not
yet selected which of the two Space Plans Tenant would like use for the Fifth
Floor Premises and accordingly both are being attached as Exhibit A-2 and
Exhibit G. Landlord

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 2
and Tenant further acknowledge and agree that any changes to the TI Space Plan
constitute Change Requests the costs of which changes shall be paid for by
Tenant. Tenant shall be solely responsible for all costs incurred by Landlord to
alter the Building (or Landlord’ s plans for the Building) as a result of
Tenant’s requested changes.
     (c) Working Drawings. Not later than March 20, 2006, Landlord shall cause
the TI Architect to prepare and deliver to Tenant for review and comment
construction plans, specifications and drawings for the Tenant Improvements (“TI
Construction Drawings”), which TI Construction Drawings shall be prepared
substantially in accordance with the TI Space Plan. Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant’s
requirements for the Tenant Improvements. Tenant shall deliver its written
comments on the TI Construction Drawings to Landlord not later than 10 business
days after Tenant’s receipt of the same; provided, however, that Tenant may not
disapprove any matter that is consistent with the TI Space Plan without
submitting a Change Request. Landlord and the TI Architect shall consider all
such comments in good faith and shall, within 10 business days after receipt,
notify Tenant how Landlord proposes to respond to such comments, but Tenant’s
review rights pursuant to the foregoing sentence shall not delay the design or
construction schedule for the Tenant Improvements. Any disputes in connection
with such comments shall be resolved in accordance with Section 2(d) hereof.
Provided that the design reflected in the TI Construction Drawings is consistent
with the TI Space Plan, Tenant shall approve the TI Construction Drawings
submitted by Landlord, unless Tenant submits a Change Request. Once approved by
Tenant, subject to the provisions of Section 4 below, Landlord shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(b) below).
     (d) Approval and Completion. It is hereby acknowledged by Landlord and
Tenant that the TI Construction Drawings must be completed and approved not
later than April 1, 2006, in order for the Landlord’s Work to be Substantially
Complete by the Target Commencement Date (as defined in the Lease). Upon any
dispute regarding the design of the Tenant Improvements, which is not settled
within 10 business days after notice of such dispute is delivered by one party
to the other, Tenant may make the final decision regarding the design of the
Tenant Improvements, provided (i) Tenant acts reasonably and such final decision
is either consistent with or a compromise between Landlord’s and Tenant’s
positions with respect to such dispute, (ii) that all costs and expenses
resulting from any such decision by Tenant shall be payable out of the TI Fund
(as defined in Section 5(d) below), and (iii) Tenant’s decision will not affect
the base Building, structural components of the Building or any Building
systems. Any changes to the TI Construction Drawings following Landlord’s and
Tenant’s approval of same requested by Tenant shall be processed as provided in
Section 4 hereof.
     3. Performance of Landlord’s Work.
     (a) Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall
mean the work of constructing the Tenant Improvements.
     (b) Commencement and Permitting. Landlord shall commence construction of
the Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be payable from the TI Fund. Tenant shall assist Landlord in obtaining the
TI Permit. If any Governmental Authority having jurisdiction over the
construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that: (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.
     (c) Completion of Landlord’s Work. On or before the Target Commencement
Date (subject to Tenant Delays and Force-Majeure Delays), Landlord shall
substantially complete or cause to be substantially completed Landlord’s Work in
a good and workmanlike manner, in accordance with the TI

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 3
Permit subject, in each case, to Minor Variations and normal “punch list” items
of a non-material nature that do not interfere with the use of the Premises
(“Substantial Completion” or “Substantially Complete”). Upon Substantial
Completion of Landlord’s Work, Landlord shall require the TI Architect and the
general contractor to execute and deliver, for the benefit of Tenant and
Landlord, a Certificate of Substantial Completion in the form of the American
Institute of Architects (“AIA”) document G704. For purposes of this Work Letter,
“Minor Variations” shall mean any modifications reasonably required: (i) to
comply with all applicable Legal Requirements and/or to obtain or to comply with
any required permit (including the TI Permit); (ii) to comply with any request
by Tenant for modifications to Landlord’s Work; (iii) to comport with good
design, engineering, and construction practices that are not material; or
(iv) to make reasonable adjustments for field deviations or conditions
encountered during the construction of Landlord’s Work.
     (d) Selection of Materials. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Landlord and
Tenant, the option will be selected at Landlord’s sole and absolute subjective
discretion. If Tenant has expressed a preference with respect to the type of
material indicated on the TI Construction Drawings Landlord shall endeavor to
take Tenant’s preference into account when making any selections. As to all
building materials and equipment that Landlord is obligated to supply under this
Work Letter, Landlord shall select the manufacturer thereof in its sole and
absolute subjective discretion.
     (e) Delivery of the Premises. When Landlord’s Work is Substantially
Complete, subject to the remaining terms and provisions of this Section 3(e),
Tenant shall accept the Premises. Tenant’s taking possession and acceptance of
the Premises shall not constitute a waiver of: (i) any warranty with respect to
workmanship (including installation of equipment) or material (exclusive of
equipment provided directly by manufacturers), (ii) any non-compliance of
Landlord’s Work with applicable Legal Requirements, or (iii) any claim that
Landlord’s Work was not completed substantially in accordance with the TI
Construction Drawings (subject to Minor Variations and such other changes as are
permitted hereunder) (collectively, a “Construction Defect”). Tenant shall have
one year after Substantial Completion within which to notify Landlord of any
such Construction Defect discovered by Tenant, and Landlord shall use reasonable
efforts to remedy or cause the responsible contractor to remedy any such
Construction Defect within 90 days thereafter. Notwithstanding the foregoing,
Landlord shall not be in default under the Lease if the applicable contractor,
despite Landlord’s reasonable efforts, fails to remedy such Construction Defect
within such 90-day period, in which case Landlord shall cooperate, at no cost to
Landlord, with Tenant should Tenant elect to pursue a claim against such
contractor.
     Tenant shall be entitled to receive the benefit of all construction
warranties and manufacturer’s equipment warranties relating to equipment
installed in the Premises. If requested by Tenant, Landlord shall attempt to
obtain extended warranties from manufacturers and suppliers of such equipment,
but the cost of any such extended warranties shall be borne solely out of the TI
Fund. Landlord shall promptly undertake and complete, or cause to be completed,
all punch list items.
     (f) Commencement Date Delay. Except as otherwise provided in the Lease,
Delivery of the Premises shall occur when Landlord’s Work has been Substantially
Completed, except to the extent that completion of Landlord’s Work shall have
been actually delayed by any one or more of the following causes (“Tenant
Delay”):
     (i) Tenant’s Representative was not available to give or receive any
Communication or to take any other action required to be taken by Tenant
hereunder;
     (ii) Tenant’s request for Change Requests (as defined in Section 4(a)
below) whether or not any such Change Requests are actually performed;
     (iii) Construction of any Change Requests;

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 4
     (iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times;
     (v) Tenant’s delay in reviewing, revising or approving plans and
specifications beyond the periods set forth herein;
     (vi) Tenant’s delay in providing information critical to the normal
progression of the Project. Tenant shall provide such information as soon as
reasonably possible, but in no event longer than one week after receipt of any
request for such information from Landlord;
     (vii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below); or
     (viii) Any other act or omission by Tenant or any Tenant Party (as defined
in the Lease), or persons employed by any of such persons.
If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay and such certified date
shall be the date of Delivery.
     4. Changes. Any changes requested by Tenant to the Tenant Improvements
after the delivery and approval by Landlord of the TI Space Plan shall be
requested and instituted in accordance with the provisions of this Section 4 and
shall be subject to the written approval of Landlord and the TI Architect, such
approval not to be unreasonably withheld, conditioned or delayed.
     (a) Tenant’s Request For Changes. If Tenant shall request changes to the
Tenant Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented). Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete. Any such delay
in the completion of Landlord’s Work caused by a Change, including any
suspension of Landlord’s Work while any such Change is being evaluated and/or
designed, shall be Tenant Delay.
     (b) Implementation of Changes. If Tenant: (i) approves in writing the cost
or savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.
     5. Costs.
     (a) Budget For Tenant Improvements. Before the commencement of construction
of the Tenant Improvements, Landlord shall obtain a detailed breakdown by trade
of the costs incurred or that will be incurred in connection with the design and
construction of the Tenant Improvements (the “Budget”). The Budget shall be
based upon the TI Construction Drawings approved by Tenant and shall

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 5
include a payment to Landlord of administrative rent (“Administrative Rent”)
equal to $3.00 per rentable square foot of the Premises for monitoring and
inspecting the construction of the Tenant Improvements and Changes, which sum
shall be payable from the TI Fund (as defined in Section 5(d). Administrative
Rent shall include, without limitation, all out-of-pocket costs, expenses and
fees incurred by or on behalf of Landlord arising from, out of, or in connection
with monitoring the construction of the Tenant Improvements and Changes, and
shall be payable out of the TI Fund. If the Budget is greater than the TI
Allowance, Tenant shall deposit with Landlord the difference, in cash, prior to
the commencement of construction of the Tenant Improvements or Changes, for
disbursement by Landlord as described in Section 5(d).
     (b) TI Allowance. TI Allowance. Landlord shall provide to Tenant a tenant
improvement allowance (the “TI Allowance”) of $185 per rentable square foot of
the Premises. The TI Allowance shall be disbursed in accordance with this Work
Letter.
     Tenant shall have no right to the use or benefit (including any reduction
to or payment of Base Rent) of any portion of the TI Allowance not required for
the construction of (i) the Tenant Improvements described in the TI Construction
Drawings approved pursuant to Section 2(d) or (ii) any Changes pursuant to
Section 4.
     (c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Space Plan and the TI
Construction Drawings, all costs set forth in the Budget, including Landlord’s
Administrative Rent, Landlord’s out-of-pocket expenses, costs resulting from
Tenant Delays and the cost of Changes (collectively, “TI Costs”).
Notwithstanding anything to the contrary contained herein, the TI Fund shall not
be used to purchase any furniture, personal property or other non-Building
system materials or equipment, including, but not limited to, Tenant’s voice or
data cabling, non-ducted biological safety cabinets and other scientific
equipment not incorporated into the Tenant Improvements.
     (d) Excess TI Costs. Landlord shall have no obligation to bear any portion
of the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time the remaining TI Costs under the Budget exceed the
remaining unexpended TI Allowance, Tenant shall deposit with Landlord, as a
condition precedent to Landlord’s obligation to complete the Tenant
Improvements, 100% of the then current TI Cost in excess of the remaining TI
Allowance (“Excess TI Costs”). If Tenant fails to deposit any Excess TI Costs
with Landlord, Landlord shall have all of the rights and remedies set forth in
the Lease for nonpayment of Rent (including, but not limited to, the right to
interest at the Default Rate and the right to assess a late charge). For
purposes of any litigation instituted with regard to such amounts, those amounts
will be deemed Rent under the Lease. The TI Allowance and Excess TI Costs are
herein referred to as the “TI Fund.” Funds deposited by Tenant shall be the
first disbursed to pay TI Costs. Notwithstanding anything to the contrary set
forth in this Section 5(d), Tenant shall be fully and solely liable for TI Costs
and the cost of Minor Variations in excess of the TI Allowance. If upon
Substantial Completion of the Tenant Improvements and the payment of all sums
due in connection therewith there remains any undisbursed portion of the TI
Fund, Tenant shall be entitled to such undisbursed TI Fund solely to the extent
of any Excess TI Costs deposit Tenant has actually made with Landlord
     6. Tenant Access.
     (a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access,
at Tenant’s sole risk and expense, to the Building (i) 15 days prior to the
Commencement Date to perform any work (“Tenant’s Work”) required by Tenant other
than Landlord’s Work, provided that such Tenant’s Work is coordinated with the
TI Architect and the general contractor, and complies with the Lease and all
other reasonable restrictions and conditions Landlord may impose, and (ii) prior
to the completion of Landlord’s

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 6
Work, to inspect and observe work in process; all such access shall be during
normal business hours or at such other times as are reasonably designated by
Landlord. Notwithstanding the foregoing, Tenant shall have no right to enter
onto the Premises or the Project unless and until Tenant shall deliver to
Landlord evidence reasonably satisfactory to Landlord demonstrating that any
insurance reasonably required by Landlord in connection with such
pre-commencement access (including, but not limited to, any insurance that
Landlord may require pursuant to the Lease) is in full force and effect. Any
entry by Tenant shall comply with all established safety practices of Landlord’s
contractor and Landlord until completion of Landlord’s Work and acceptance
thereof by Tenant.
     (b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises and the Project until
Substantial Completion of Landlord’s Work.
     (c) No Acceptance of Premises. The fact that Tenant may, with Landlord’s
consent, enter into the Project prior to the date Landlord’s Work is
Substantially Complete for the purpose of performing Tenant’s Work shall not be
deemed an acceptance by Tenant of possession of the Premises, but in such event
Tenant shall defend with counsel reasonably acceptable by Landlord, indemnify
and hold Landlord harmless from and against any loss of or damage to Tenant’s
property, completed work, fixtures, equipment, materials or merchandise, and
from liability for death of, or injury to, any person, caused by the act or
omission of Tenant or any Tenant Party.
     7. Miscellaneous.
     (a) Consents. Whenever consent or approval of either party is required
under this Work Letter, that party shall not unreasonably withhold, condition or
delay such consent or approval, unless expressly set forth herein to the
contrary.
     (b) Modification. No modification, waiver or amendment of this Work Letter
or of any of its conditions or provisions shall be binding upon Landlord or
Tenant unless in writing signed by Landlord and Tenant.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 7
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to
be effective on the date first above written.

                  TENANT:    
 
                SIRNA THERAPEUTICS, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Howard W. Robin    
 
           
 
  Name:   Howard W. Robin    
 
  Title:   President and Chief Executive Officer    

                          LANDLORD:    
 
                        ARE-SAN FRANCISCO NO. 26, LLC,         a Delaware
limited liability company    
 
                        By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware
limited partnership, managing member    
 
                            By:   ARE-QRS CORP., a Maryland corporation, general
partner    
 
                   
 
          By:   /s/ Jennifer Pappas    
 
                   
 
          Its:   VP and Assistant Secretary    

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT D TO LEASE
ACKNOWLEDGMENT OF COMMENCEMENT DATE
     This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this                     
day of                     , 200_, between ARE-SAN FRANCISCO NO. 26, LLC, a
Delaware limited liability company (“Landlord”), and SIRNA THERAPEUTICS, INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of the Lease
dated February ___, 2006 (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.
     Landlord and Tenant hereby acknowledge and agree, for all purposes of the
Lease, that the Commencement Date of the Base Term of the Lease is
                    ,                     , and the termination date of the Base
Term of the Lease shall be midnight on                     ,
                    .
     IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT
OF COMMENCEMENT DATE to be effective on the date first above written.

                  TENANT:    
 
                SIRNA THERAPEUTICS, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

                          LANDLORD:    
 
                        ARE-SAN FRANCISCO NO. 26, LLC,         a Delaware
limited liability company    
 
                        By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member    
 
                            By:   ARE-QRS CORP., a Maryland corporation, general
partner    
 
                   
 
          By:        
 
                   
 
          Its:        
 
                   

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT E TO LEASE
RULES AND REGULATIONS
     1. The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.
     2. Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.
     3. Except for animals assisting the disabled, no animals shall be allowed
in the offices, halls, or corridors in the Project.
     4. Tenant shall not disturb the occupants of the Project or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises.
     5. If Tenant desires telegraphic, telephonic or other electric connections
in the Premises, Landlord or its agent will direct the electrician as to where
and how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.
     6. Tenant shall not install or operate any steam or gas engine or boiler,
or other mechanical apparatus in the Premises, except as specifically approved
in the Lease and the TI Construction Drawings. The use of oil, gas or
inflammable liquids for heating, lighting or any other purpose is expressly
prohibited. Explosives or other articles deemed extra hazardous shall not be
brought into the Project.
     7. Parking any type of recreational vehicles is specifically prohibited on
or about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.
     8. Tenant shall maintain the Premises free from rodents, insects and other
pests.
     9. Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
Rules and Regulations of the Project.
     10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.
     11. Tenant shall give Landlord prompt notice of any defects in the water,
lawn sprinkler, sewage, gas pipes, electrical lights and fixtures, heating
apparatus, or any other service equipment affecting the Premises.
     12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 2
     13. All moveable trash receptacles provided by the trash disposal firm for
the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.
     14. No auction, public or private, will be permitted on the Premises or the
Project.
     15. No awnings shall be placed over the windows in the Premises except with
the prior written consent of Landlord.
     16. The Premises shall not be used for lodging, sleeping or cooking (except
with respect to the use of a microwave in a kitchen or small kitchenette) or for
any immoral or illegal purposes or for any purpose other than that specified in
the Lease. No gaming devices shall be operated in the Premises.
     17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.
     18. Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.
     19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT F TO LEASE
TENANT’S PERSONAL PROPERTY
None except as set forth below:
Nuclear Magnetic Resonance machine
Mass Spectrometer
Dryer
Autoclave
Glass washer
Autoclave Cage Waster
8 fume hoods in Chemistry Lab(s)
Walk-in fume hood in Large Chemistry Lab
Microscope
Notwithstanding anything to the contrary contained in the Lease or in this
Exhibit F, none of the items above shall constitute a Removable Installation
unless all of the following conditions are true with respect to the item in
question: (i) the cost of the item is paid for solely by Tenant (and not paid
for by Landlord or paid for out of the TI Fund), and (ii) the item is not an
item listed on Exhibit G that is noted as Provided By Alexandria.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT G TO LEASE
TENANT’S SCOPE OF WORK
Provided by Alexandria
Alexandria is proposing to provide the following building common systems and
finishes to specified areas, which are described in detail later in this memo:

  •   Ceiling Heights: 10’ in labs and open office areas, 10’ stepping up to 12’
at mullion for offices and conference rooms along window line.     •   Doors:
maple 8’ or 9’ (except hollow metal for vivarium, tissue culture, and glass wash
areas).     •   Flooring: VCT flooring in lab and lab support areas, except
epoxy flooring in vivarium and glass wash, and sheet vinyl flooring in tissue
culture, and chemical storage room.     •   Metal lab casework with wood door
and drawer fronts.     •   Convenience power throughout, wire mold to lab
benches.     •   Emergency power for 50% of exhaust fans, and to typical
freezers and refrigerators.     •   Ceilings: Vinyl faced ceiling tile in all
lab areas, except hard lid ceilings in vivarium, tissue culture, and glass wash
areas. Standard drop ceilings in all other areas.     •   ARE Standard light
fixtures throughout (parabolic).     •   ARE Standard 2’ side lights on private
offices.     •   Ring and string (“R&S”) provided throughout for subsequent
tenant-provided telephone and data cabling and installation.     •   Base
building security system on the ground floor and to the exterior building. After
hour key card access only to Sirna’s floor from elevator cab.

The detailed list that follows is organized by room, and includes key building
features and services that ARE will provide per the Lease. Please also refer to
the conceptual floor plan attached at the end of this list.
Any item that is “dashed” on the floor plan is to be tenant-provided (except for
reagent racks on the peninsulas).
Biology Lab & Lab Support Areas

  •   Bio Lab (20): 4 peninsulas with reagent racks (2 of the peninsulas each
have 1 sink), fume hoods in biology labs are: 6’ (this lab contains 1 fume
hood), flammable/solvent base cabinets, adjacent to fume hood is casework, some
epower to equipment walls. 1 emergency shower/eyewash combo.     •   Bio Lab
(12): 2, 6’ fume hoods, 2 wall benches (1 with a sink, 2 peninsulas with reagent
racks, some epower on equipment wall, 1 emergency shower/eyewash combo.     •  
Cold Room: Cold box.

Tissue Culture

  •   In each room: HEPA filtered, 1 sink with base cabinet, casework, some
epower.

Vivarium

  •   HEPA filters throughout.     •   Metal casework (no wood drawer fronts).  
  •   Ceilings: Vinyl faced ceiling tiles in the hallways and clean/dirty cage
areas.     •   Hot water heater for cage washer.     •   Holding rooms with some
epower and ventilation drops.     •   Clean side of Cage Wash room: floor sink,
floor drain, and single water drop to bottle feeder.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 2

  •   Dirty side of Cage Wash room: scullery sink, floor sink, floor drain,
emergency shower/eyewash combo in Hallway.     •   Framed openings for cage
washer and autoclave.     •   2 Procedure rooms with 1 sink each and casework.  
  •   1 Procedure room with 1 sink, casework, 4 foot fume hood.     •   1 unisex
bathroom with 1 toilet, 1 sink, and 1 shower.

Glass Wash/Media Prep

  •   Floor sink on dirty side, scullery sink with case work, glassware
cabinets.     •   Framed openings for glass washer, autoclave, dryer.

NMR

  •   Some epower, 220V/20A service, (otherwise no special construction).

Microscope Room

  •   Some epower.

Mechanical Room

  •   200V/9A and epower.

Equipment Hallway

  •   Some epower and 208 outlets on both walls.

Synthesis Purification

  •   Some epower, rough-in of sink plumbing.

Chemistry Lab — Large

  •   Emergency shower/eyewash combo at each exit door (2 total),     •   At
each of 10, 8’ fume hoods: cup sink and argon gas only.     •   3 peninsulas of
casework, reagent racks, each having 1 sink.     •   Some epower to tenant
provided equipment along walls.     •   Argon distribution system.     •   Nine
additional argon gas drops to future fume hood locations. These nine argon gas
drops may be split between the large and small chemistry room at Tenant’s
election

Chemistry Lab — Small

  •   Viewing window between 9 Carrel Office and Small Chemistry Lab (no racks
on casework against common wall with 9 Carrel Office).     •   Emergency
shower/eyewash combo.     •   1 peninsula of casework with 1 sink.     •   1
wall bench with 1 sink.     •   Argon distribution system stubbed into room.

Office/Lobby

  •   Lobby: stone tiles.     •   Conference/Library, Seminar, and Board Room:
carpet, power and ring & string data to center of room. Full height walls and
insulation in Conf./Library, Board Room, and seminar room.     •   Walls between
Seminar Room and the lobby to be 4 pieces of floor to ceiling glass on Seminar
Room and 3 pieces of floor to ceiling glass on Conference/Library.     •   Open
Office Left, Right, & Right Corner: Carpet. Power.     •   Private Offices
(unless specified otherwise): Power and R&S for data.     •   Copy/Mail: VCT,
power, R&S for data.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 3

  •   CEO’s Conf Rooms (in the CEO suite area): Power & R&S for data, full
height walls and insulation.     •   CEO’s Office: 3 pieces of floor to ceiling
glass, power & R&S for data, full height walls and insulation.     •   Private
offices proximate to CEO’s office (6 total): Full height walls and insulation.  
  •   Carrels (9): Power in the walls and ceiling.     •   Carrels (15): Power
in the walls and ceiling.     •   Break room: Sink, counter space, cabinets,
VCT, power.     •   File Server room with house air VAV box, epower, VCT.

Provided by Tenant
Lab equipment, lab and office furniture, or system upgrades from those specified
above are to be provided at Tenant’s option and cost. This may include and not
be limited to the following items:

  •   All furniture (conference room tables and chairs, carrels tables,
cubicles, reception desk and curved divider in lobby).     •   Equipment such as
glass wash, autoclave, cage washer, vivarium autoclave, (steam generator for
both autoclaves), dryer, dishwasher, bio-safety hoods, future fume hoods, and
walk-in fume hood.     •   Trim pieces for equipment such as cage wash, glass
wash, and autoclave.     •   Watering system for animals.     •   Process piping
and equipment for services such as vacuum, CDA, CO2, nitrogen, and D/I water,
etc.     •   Data and phone cabling, file server, file server racks, phone
switch.     •   Security system or card readers for access to suite, and any
interior doors to labs and offices.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT H TO LEASE
BASE BUILDING
Building shell shall include steel structure with foundations, fireproofing,
roof, curtainwall, flashings and sealants. Includes finished restrooms, code
required exit stairs, elevators and elevator lobbies. Includes electrical
switchgear and transformers with vertical distribution to on floor electrical
room and TI provided electrical service. Includes water service plumbing risers
and both lab and domestic under slab waste mains. Includes HVAC chillers,
boilers, exhaust fans and on floor supply fans. Includes code compliant fire
alarm main panel and risers.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT I TO LEASE
PARKING
[To be attached upon creation of Landlord’s TMP plan]

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT J TO LEASE
MISSION BAY REQUIREMENTS
NOTICES AND RESTRICTIONS
APPLICABLE TO MISSION BAY REDEVELOPMENT AREA
     1. Environmental Covenant. The Project may contain hazardous materials in
soils and in the ground water under the Project, and is subject to a deed
restriction (Covenant and Environmental Restriction on Property) dated as of
February 23, 2000, and recorded in the Official Records on March 21, 2000, as
Document No. 2000-G748552-00, Reel H598, Image 172 (the “Environmental
Covenant”), which Environmental Covenant imposes certain covenants, conditions,
and restrictions on usage of the Project. The foregoing statement is required by
the Environmental Covenant and is not a declaration that a hazard exists. The
Environmental Covenant references and requires compliance with the provisions of
the Risk Management Plan, Mission Bay Area, San Francisco, California, dated
May 11, 1999 (the “RMP”). Tenant hereby acknowledges receipt of a copy of the
RMP, and hereby covenants (i) to comply with the RMP (to the extent the RMP
applies to Tenant’s activities), (ii) to obligate other entities with which
Tenant contracts for construction, property maintenance, or other activities
that may disturb soil or groundwater to comply with the applicable provisions of
the RMP, and (iii) to refrain (and to cause the entities with which it so
contracts to refrain) from interfering with Landlord’s compliance with the RMP.
     2. Special Tax Acknowledgment. In accordance with Section 53341.5 of the
California Government Code, Tenant previously has delivered to Landlord
acknowledgments, duly executed by Tenant, confirming that Tenant has been
advised of the terms and conditions of the “CFDs” (as defined below), including
that the Project is subject to the “CFD Assessments” (as defined below). As used
herein, (a) “CFDs” shall mean, collectively, (i) the Redevelopment Agency of the
City and County of San Francisco Community Facilities District No. 5 (Mission
Bay Maintenance District) (the “Maintenance CFD”) (established to pay a portion
of the costs of ongoing maintenance of open space parcels in Mission Bay),
(ii) the Redevelopment Agency of the City and County of San Francisco Community
Facilities District No. 6 (Mission Bay South Public Improvements) (the
“Infrastructure CFD”) (established to pay a portion of the costs of constructing
and installing public infrastructure in Mission Bay), and (iii) the San
Francisco Unified School District of the City and County of San Francisco
Community Facilities District No. 90-1 (Public School Facilities) (the “Public
School CFD”) (established to pay a portion of the costs of acquiring and/or
constructing public school facilities), and (b) “CFD Assessments” shall mean the
special taxes (i) to be levied on the Project and other property in Mission Bay
in accordance with the terms and conditions of the “Rate and Method of
Apportionment of Special Tax” applicable to the Infrastructure CFD and the
Maintenance CFD, respectively, and (ii) to be levied on the Project and other
property in accordance with the terms and conditions applicable to the Public
School CFD. Tenant acknowledges that, pursuant to the CFDs, CFD Assessments may
be levied on the Project and that, without limiting the generality of any other
provision contained in this Lease, Operating Expenses shall include such CFD
Assessments.
     3. Project Labor Agreement. Tenant has been informed by Landlord of the
following: (a) Catellus Development Corporation (“CDC”) and the individual
members of the San Francisco Building and Construction Trades Council, AFL-CIO
(“Council”), originally entered into a certain Mission Bay Project Agreement
(the “Original Project Labor Agreement”) for the Mission Bay project on
October 8, 1990, pursuant to which CDC agreed, to the fullest extent possible,
to award all construction contracts in Mission Bay for “Covered Work” (as
defined in the Original Project Labor Agreement) to unionized construction
firms; and (b) in 2003, CDC and the Council entered into an Addendum to
Agreement (“Addendum”) that amended certain terms of the Original Project Labor
Agreement (the Original Project Labor Agreement, as amended by the Addendum,
shall be referred to as the “Project Labor Agreement”), pursuant to which CDC
agreed that CDC would require, as a condition of any sale, conveyance, ground

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 2
lease, or donation of real property covered by the Project Labor Agreement
(“Covered Property”), that any and all successors in interest and/or assignees,
buyers, ground lessees, or donees (any of the foregoing, a “Covered Successor”)
of Covered Property shall require any contractors to which the Covered Successor
contracts work that is covered by the Project Labor Agreement to sign and become
a party to the Project Labor Agreement through the execution and delivery of a
successor project agreement (a “Successor Project Labor Agreement”). Tenant
acknowledges that the Project is Covered Property, that Landlord is a Covered
Successor, and that Landlord has agreed to require any contractors to which
Landlord contracts work with respect to the Project that is covered by the
Project Labor Agreement to sign and become a party to the Project Labor
Agreement through the execution and delivery of a Successor Project Labor
Agreement (the form of which is attached hereto as Exhibit K). Accordingly,
Tenant hereby agrees that Tenant shall require any contractors to which Tenant
or any of its contractors contract work with respect to the Project that is
covered by the Project Labor Agreement to execute and deliver a Successor
Project Labor Agreement. Tenant will cause its general contractor to execute the
Successor Project Labor Agreement and shall deliver an executed original of the
Successor Project Labor Agreement to Landlord. Following Landlord’s receipt of
such executed original of the Successor Project Labor Agreement, Landlord shall
use commercially reasonable efforts to obtain full execution of the Successor
Project Labor Agreement by the union signatories, but Tenant acknowledges that
Landlord shall have no liability whatsoever if full execution of the Successor
Project Labor Agreement is not obtained.
     4. First Source Hiring Program. Tenant has been informed by Landlord that
there is a City-wide “First Source Hiring Program” (FSHP) (adopted by the City
and County of San Francisco on August 3, 1998, Ordinance No. 264-98; codified at
San Francisco Administrative Code Sections 83.1-83.1(8)). Tenant hereby
acknowledges that its activities with respect to the Project are or may be
subject to the FSHP. Accordingly, Tenant shall comply with any provisions of the
FSHP that are applicable to the Premises or any construction in, or use or
development of, the Premises by Tenant.
     5. Non-Discrimination. Without limiting the generality of any other
provision of this Lease, there shall be no discrimination against, or
segregation of, any person or group of persons or any employee or applicant for
employment on account of race, color, creed, religion, sex, marital or domestic
partner status, familial status, national origin, ancestry, lawful source of
income (as defined in Section 3304 of the San Francisco Police Code), gender
identity, sexual orientation, age, or disability (including, without limitation,
HIV/AIDS status) in the sale, lease, sublease, transfer, use, occupancy, tenure,
or enjoyment of any part of the Project, nor shall Tenant or any person claiming
under or through Tenant, establish or permit any such practice or practices of
discrimination or segregation with reference to the selection, location, number,
use, or occupancy of tenants, lessees, subtenants, sublessees, or vendees in any
part of the Project. All deeds, leases, subleases, or contracts concerning the
Project shall contain the non-discrimination and non-segregation clauses
specified for each type of document in Section 33436 of the California Health
and Safety Code (except to the extent any party to any such document is not
required by applicable law to include such non-discrimination and
non-segregation clauses in such document).
     6. Tax Exempt Entities. Tenant acknowledges that it has received and
reviewed a certain Tax Payment Agreement dated November 15, 2005, executed and
acknowledged on behalf of FOCIL-MB, LLC and Landlord, recorded November 15,
2005, as Document No. 2005-I072105 in the Official Records of the City and
County of San Francisco, California. Such Tax Payment Agreement contains certain
covenants by Landlord if (a) Landlord (or any successor) becomes an entity that
is exempt from property taxation (a “Tax Exempt Entity”), (b) there is any sale,
assignment, conveyance, lease, sublease, or other alienation of any portion of
the Project to a Tax Exempt Entity, or (c) there is a grant to a Tax Exempt
Entity of occupancy rights (such as under a space lease) where, as the result of
such grant, all or any portion of any improvements on all or any portion of the
Project would or could be exempt from property taxation. Accordingly,
notwithstanding any other provision of this Lease, Tenant shall not assign,
convey, sublease, or otherwise alienate any portion of the Project to a Tax
Exempt Entity, and shall not grant to a Tax Exempt Entity any occupancy rights
where, as the result of such grant,

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 3
all or any portion of any improvements on all or any portion of the Project
would or could be exempt from property taxation, without Landlord’s prior
written consent, which may be withheld in Landlord’s sole and absolute
discretion. Any such purported action by Tenant without Landlord’s prior written
consent shall be null and void ab initio.

 



--------------------------------------------------------------------------------



 



1700 Owens/Sirna — Page 1
EXHIBIT K TO LEASE
SUCCESSOR PROJECT LABOR AGREEMENT
[Attached]

 